Detailed Office Action

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Acknowledgement is hereby made of receipt and entry of the communication filed 16 June 2021, wherein claims 1-114 were cancelled without prejudice or disclaimer and new claims 115-137  submitted.

37 C.F.R. § 1.499
Applicants are reminded that if the examiner finds that a national stage application lacks unity of invention under § 1.475, the examiner may in an Office action require the applicant in the response to that action to elect the invention to which the claims shall be restricted. Such requirement may be made before any action on the merits but may be made at any time before the final action at the discretion of the examiner. Review of any such requirement is provided under §§ 1.143 and 1.144.

Requirement for Unity of Invention
As provided in 37 C.F.R. § 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or 
As provided in 37 C.F.R. § 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)	A product and a process specially adapted for the manufacture of said product; or
(2)	A product and process of use of said product; or
(3)	A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)	A process and an apparatus or means specifically designed for carrying out the said process; or
(5)	A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 C.F.R. § 1.475(c).
	If an application contains claims to more or less than one of the combinations of invention set forth in paragraph (b) of this section, unity of invention might not be present. See 37 C.F.R. § 1.475 (c). If multiple products, processes of manufacture or uses are claimed, the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the main invention in the claims, see PCT Article 17(3)(a)  and § 1.476(c). Finally, the determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 C.F.R. § 1.475(e).

Restriction Requirement
Restriction is required under 35 U.S.C. § 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

a.	Group I, claim(s) 115-121 and 127-129, drawn to PGT121 variant antibodies.

b.	Group II, claim(s) 122-129, drawn to polynucleotides encoding variant PGT121 antibodies, vectors containing said polynucleotides, and host cells comprising said vectors.

c.	Group III, claim(s) 130-137, drawn to a method of treating HIV infection in a subject comprising administering a composition comprising a PGT121 variant antibody.1

d.	Group IV, claim(s) 130-132, 136, and 137, drawn to a method of treating HIV infection in a subject comprising administering a composition comprising a polynucleotide encoding a PGT121 variant antibody, vectors containing said polynucleotides, or host cells comprising said vector.2

In accordance with 37 C.F.R. § 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

et al. (U.S. Pub. No. 2017/0190763 A1, published 06 July 2017; hereinafter referred to as Balakrishnan et al. (2017). This teaching discloses PGT121 variant antibodies comprising one or more of the claimed mutations and VH/VL amino acid sequences.

Species Election
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

The species are as follows: variant PGT121 antibodies (e.g., MS-43 to MS-445) (claim 117). Each of the identified antibodies is structurally and functionally distinct and does not contain a special technical feature.

Applicant is required, in reply to this action, to elect a single species (e.g., one set of VH and VL CDRs corresponding to one of MS-43…MS-445) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless 

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 C.F.R. § 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. M.P.E.P. § 809.02(a). The election of a species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.

37 C.F.R. § 1.48
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 C.F.R. § 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 C.F.R. § 1.48(a) must be accompanied by an application data sheet in accordance with 37 C.F.R. § 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 C.F.R. § 1.17(i).

Claim Rejoinder
The examiner has required restriction between product/apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 C.F.R. § 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. § 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See M.P.E.P. § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. § 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See M.P.E.P. § 804.01.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

 or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                        
06 March 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims 133-137 reference the method of claim 128. However, claim 128 is directed toward a composition and not a method of use. For the purpose of this lack of unity finding, the claims are being treated as dependent from claim 130, which requires the administration of an antibody or nucleic acid encoding said antibody. Applicant should amend the claim language in the next reply and identify the appropriate restriction group for said claims.
        2 Claims 136 and 137 reference the method of claim 128. However, claim 128 is directed toward a composition and not a method of use. For the purpose of this lack of unity finding, the claims are being treated as dependent from claim 130, which requires the administration of an antibody or nucleic acid encoding said antibody. Applicant should amend the claim language in the next reply and identify the appropriate restriction group for said claims.